AO 245B (CASD Rev. 1119) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT C                                             MAY 31 2019
                                            SOUTHERN DISTRICT OF CALIFORNI
                                                                                                        CLEAK. U.S. DISTRICT COURT
               UNITED STATES OF AMERICA                               JUDGMENT IN                    ,....... ~".I..I.1,,~~~~CAUFORNIA
                                    V.                                (For Offenses Committ~Em-~Mt.::r-+memhe!"+:-r9{j~U:.!.TY.!...J
                 JOSE CORTEZ-JIMENEZ (1)
                                                                         Case Number:          3:19-CR-00985-GPC

                                                                      Craig Leff
                                                                      Defendant' 5 Attorney
USMNumber                           73983298
D
THE DEFENDANT:
IZl pleaded guilty to count(s)            1 of the Infonnation

D     was found gUilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                        Count
8: 1326(a) - Attempted Reentry of Removed Alien (Felony)                                                                        I




    The defendant is sentenced as provided in pages 2 through                    2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

D     Count(s)                                                   is         dismissed on the motion of the United States.

IZl   Assessment; $100.00 - Waived


      JVTA Assessment*; $

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZl   Fine waived               D Forfeiture pursuant to order filed                                                  , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      May 31.2019



                                                                      HON. GONZALO P. CURIEL                      .
                                                                      UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JOSE CORTEZ-JIMENEZ (1)                                                  Judgment - Page 2 of2
CASE NUMBER:              3: 19-CR-00985-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TlMESERVED




 o     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 o     The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States Marshal.

       The defendant must surrender to the United States Marshal for this district:
       o at _ _ _ _ _ _ _ _ A.M.                         on ____________________________________

       o     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
             on or before
             as notified by the United States Marshal.
       o     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on
                                ------------------------- to ------------------------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL
